Citation Nr: 0836796	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus with callosities, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a low back 
disability as secondary to the service-connected disability 
of bilateral pes planus with callosities.

3.  Whether the rating decision of June 30, 1977 denying 
service connection for non-psychotic situational depression, 
now recurrent major depression with psychotic features 
(claimed as depression) was clearly and unmistakably 
erroneous (CUE).

4.  Entitlement to an effective date earlier than February 
17, 2004, for a grant of service connection for recurrent 
major depression with psychotic features (claimed as 
depression).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004, June 2005, August 2005, 
and April 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the benefits sought on appeal.

The veteran is in receipt of a total disability rating based 
on individual unemployability (TDIU), effective February 17, 
2004.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Bilateral pes planus is not manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

2.  A low back disability was not manifested during service 
or to a compensably disabling degree within one year of 
separation from active duty service and is not related to 
active duty service or to a service-connected disability.

3.  A rating decision dated in June 1977 denied service 
connection for non-psychotic situational depression.

4.  The record does not establish that any of the correct 
facts as they were known at the time were not before the RO 
at the time of the June 1977 rating decision, or that the RO 
incorrectly applied statutory or regulatory provisions in 
effect at that time such that the outcome of the claim would 
have been manifestly different but for the error.

5.  The veteran did not appeal the May 1992 decision denying 
service connection for recurrent major depression with 
psychotic features (claimed as depression).

6.  The veteran filed an application to reopen a claim of 
entitlement to service connection for recurrent major 
depression with psychotic features (claimed as depression) in 
February 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus with callosities are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2007).

2.  A low back disability was not incurred in or aggravated 
by active military service and it is not proximately due to a 
service-connected disorder.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007). 

3.  The rating decision of June 30, 1977, which denied 
service connection for non-psychotic situational depression 
was not clearly and unmistakably erroneous. 38 C.F.R. §§ 
3.105(a) (2007).

4.  The criteria for an effective date prior to February 17, 
2004 for service connection for recurrent major depression 
with psychotic features have not been met. 38 U.S.C.A. § 
5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.151, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

The Veterans' Claims Assistance Act (VCAA) is not applicable 
to requests for revision of a final decision based on CUE 
because that matter involves an inquiry based upon the 
evidence of record at the time of the decision, not based 
upon the development of new evidence. See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).

The United States Court of Appeals for Veterans Claims 
(Court), has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases, such as 
this one, involving an earlier effective date claim in which 
the law, rather than the evidence, is dispositive. See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

As to the issues of entitlement to an increased evaluation 
for bilateral pes planus with callosities, and entitlement to 
service connection for a low back disability, to include as 
secondary to the service connected disability of bilateral 
pes planus with callosities, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to advise a claimant of the information and evidence 
not of record that is necessary to substantiate the claims. 
See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 CFR § 
3.159(b)(1) (2007). As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf. In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claims. See 38 U.S.C.A. § 5103 (West 
2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In an April 2004 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims. A March 2006 letter additionally 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, in a May 2008 letter, the RO informed the 
veteran of the requirements as set forth in Vazquez and the 
Board finds that a reasonable person could be expected to 
understand from that notice what was needed in spite of the 
notice error. Additionally, the essential fairness of the 
adjudication process was not affected by this error as the 
June 2008 supplemental statement of the case readjudicated 
the increased rating claim. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA medical records, private 
medical records, lay statements from the veteran, and 
appropriate VA medical examinations. Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Given these matters of record, the veteran has had a 
meaningful opportunity to participate in the development of 
the claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). The 
Board finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims. The record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims. 

The Merits of the Claims

Increased Ratings; In General

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Entitlement to an increased evaluation for bilateral pes 
planus with callosities, currently evaluated as 30 percent 
disabling.

In a June 1977 rating decision, the RO granted service 
connection for pes planus and assigned a noncompensable 
evaluation. A May 1978 rating decision increased the 
veteran's evaluation to 10 percent disabling effective 
January 9, 1978 and a  May 1992 rating decision confirmed and 
continued the 10 percent disability rating. In February 2004, 
the veteran requested an increased rating and in an August 
2004 rating decision, the RO continued the 10 percent 
disability evaluation.

Subsequently, in an August 2005 rating decision, the RO 
increased the veteran's evaluation from 10 percent to 30 
percent disabling, effective February 17, 2004. The veteran 
contends that his condition is more severe than the current 
disability evaluation reflects. Because the preponderance of 
the evidence is against the claim, the appeal will be denied.

The veteran's bilateral pes planus with callosities is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007).

Diagnostic Code 5276 provides a 30 percent rating for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities. A 50 percent rating for bilateral 
pes planus requires a pronounced disorder manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances. 

In April 2004, the veteran underwent a VA examination and 
reported that he had pes planus, heel spurs, and a painful 
callus on his left foot. He reported pain all day every day 
in the left foot only. He wore a left heel cup which provided 
some relief and did not use a cane or crutch. The veteran 
stated he last worked in 1992 and was unable to work because 
of depression secondary to harassment secondary to his feet. 
The examiner reported the veteran walked without a limp and 
examination of the left foot revealed a one centimeter 
superficial callus at the ball of the foot, between the 
second and third metatarsal, which was moderately tender to 
palpation, otherwise there were no callus. The veteran had 
exquisite tenderness in the periphery of the left heel, some 
very mild tenderness on the instep of the left foot, and no 
tenderness in the area of the arch bilaterally.  He had 
dorsiflexion bilaterally of 0-25 degrees, plantar flexion 
bilaterally of 0-40 degrees, which produced no diminution 
with repetitive testing, no pain on range of motion testing, 
and no instability bilaterally. His Achilles tendons tracked 
the midline. He had no edema, weakness or instability. The 
examiner diagnosed the veteran with bilateral pes planus and 
a single callus on his left plantar surface. 

In June 2005, the veteran had a VA podiatry consultation and 
reported he walked on the front of his foot which caused a 
painful callous above and below the second toe. He reported 
pain in the right foot from trying to avoid pressure on the 
left foot. In the past, he had soft inserts for his shoes 
that gave some comfort and used acid pads for the calluses. 
The examiner noted very low medial arches bilaterally; fat 
pad atrophy; sub-metatarsal heads bilaterally; full pronation 
on weightbearing; a left hyperkeratotic lesion of the dorsal 
proximal interphalangeal joint (PIPJ) and sub-second 
metatarsal head; prominent medial eminence of the first 
metacarpophalangeal joint (MPJ) with reducible abducto valgus 
position of hallux. 

In a July 2006 VA podiatry evaluation, the veteran reported 
continued pain in his left heel altering his gait and causing 
pain in his left hip and lower back. The examiner noted 
symptoms similar to the June 2005 VA examination. The 
examiner stated the veteran stood and walked with his heel 
off the ground approximately 3 centimeters, causing tightness 
of the left Achilles tendon. The examiner diagnosed the 
veteran with symptomatic pes planus; a history of a left heel 
injury; calluses of the left foot; a reducible left number 
two hammer toe; and left hallux abducto valgus. The examiner 
noted that the chronic foot problem showed no improvement 
over the years despite treatment efforts.

In an August 2007 VA podiatry consultation, the veteran 
complained of left heel pain and stated that his foot pain 
had increased over the years and limited his activities. 

Based on a review of the evidence of record, the veteran is 
not shown to have pronounced flat feet, thereby warranting 
the assignment of the next higher 50 percent evaluation. 
Examination of the feet has not revealed marked pronation or 
extreme tenderness of the plantar surfaces or marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation. Therefore, as the veteran does not manifest the 
criteria contemplated for the next higher 50 percent 
evaluation, the Board concludes that the currently assigned 
30 percent evaluation most nearly approximates the veteran's 
overall disability picture with respect to his flat feet.

The Board also considered criteria for evaluating foot 
disabilities based on limitation of motion because the 
veteran's main complaint is of pain in his feet with limited 
ability to walk. 38 C.F.R. §§  4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996). The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran. In accordance therewith, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

A review of the medical evidence in conjunction with criteria 
found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5271, reveals 
that the veteran would only be allowed a noncompensable 
evaluation if limitation of motion diagnostic codes were used 
as he maintains normal dorsiflexion and plantar flexion in 
both ankles. Additionally, Diagnostic Code 5284 recognizes a 
maximum 30 percent disability rating for other severe foot 
injuries. The medical record does not support the assignment 
of a rating higher than 30 percent based solely on the 
veteran's subjective complaints of pain and limitation. 
Accordingly, the veteran's request for a higher evaluation 
cannot be granted.

Entitlement to service connection for a low back condition as 
secondary to the service-connected disability of bilateral 
pes planus with callosities.

The veteran seeks service connection for a low back 
disability, to include as secondary to his service-connected 
bilateral pes planus. Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

The veteran's service treatment records are negative for any 
evidence of complaints, treatment, or diagnosis of a low back 
disability.

A September 1997 private treatment record of Dr. SCP noted 
the veteran was  evaluated for low back pain due to an injury 
sustained falling approximately 10 feet from a roof and 
landing on an engine block. 

In December 1997, Dr. SCP indicated the veteran underwent a 
L5-S1 laminectomy and discectomy due to a right L5-S1 disc 
herniation. A subsequent June 1998 treatment notation 
commented the veteran would probably have significant 
impairment as a result of injuries sustained from the fall.

In an August 2000 treatment note of Dr. MDF, the veteran was 
diagnosed with lumbar disc disease. The veteran reported that 
after his 1995 visit to Dr. MDF, his back problem quieted 
down until he fell off a ladder in 1997. 

In a June 2005 VA treatment note, the veteran reported an 
altered gait due to his chronic foot problems caused pain in 
his lower back. The examiner noted the veteran had a history 
of lower back injuries that required surgery. The examiner 
stated the veteran's gait today was antalogic and this could 
lead to strain on the lower back.

There is no medical evidence in the claims file that 
associates the veteran's low back disability to any incident 
in service. Prior to filing a claim for service connection, 
the veteran clearly associated his problems with a low back 
disorder to a 1997 fall. (See September 1997 and June 1998 
treatment records of Dr. SCP). 

The first notation of a low back disability associated with 
the record is dated in 1997 medical evidence, approximately 
26 years after his final separation date. This gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

Therefore, the question is whether there is a nexus between 
the claimed low back disability and the service-connected pes 
planus. 

In a June 2005 VA treatment addendum, the examiner concluded 
the veteran's gait today was antalgic and that could lead to 
strain on the lower back.

Although the June 2005 VA examiner stated the veteran's 
altered gait could lead to a strain on the lower back, the 
Board finds that this opinion is expressed in terms too 
speculative to have high probative value. 38 C.F.R. § 3.102 
provides that service connection may not be based on a resort 
to speculation or even remote possibility. See Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship). 

There is no other medical evidence associated with the file 
that indicates the veteran's low back disability was 
aggravated or caused by the veteran's service-connected pes 
planus.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disability, to include 
as secondary to service-connected pes planus, and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).

Whether the rating decision of June 30, 1977 denying service 
connection for non-psychotic situational depression, now 
recurrent major depression with psychotic features (claimed 
as depression) was clearly and unmistakably erroneous (CUE).

The veteran claims the June 30, 1977 rating decision was 
clearly and unmistakably erroneous to not grant him service 
connection for non-psychotic situational depression. The 
veteran's argument is tantamount to his disagreement with the 
manner in which the facts of record were weighed or 
evaluated, specifically, that there was evidence of record at 
the time that should have established a service-connected 
disability. (March 2006 statement of veteran's 
representative). He has therefore not alleged clear and 
unmistakable error within the meaning of applicable law. 
Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).

The law provides that when an RO renders an adverse decision, 
a claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision. Absent such appeal, the 
adverse decision becomes final. See 38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2007); see 
also, 38 U.S.C. § 4005(c) (West 2002); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (2007).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE. See 38 C.F.R. § 3.105(a) (2007); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)). The essence of a claim of 
CUE is that it is a collateral attack on an otherwise final 
RO rating decision. See Smith v. Brown, 35 F. 3d 1516, 1527 
(Fed. Cir. 1994).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Id. To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time must have been incorrectly 
applied. The error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and a determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication. See Livesay, 15 Vet. App. at 178-
79.

Applicable law in effect at the time of the June 1977 rating 
decision was essentially as it is today and provided that 
service connection would be granted for a disability 
resulting from personal injuries suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service. 38 
U.S.C. §§ 310, 331(1976); 38 C.F.R. §§ 3.303, 3.304 (1977). 

The evidence that was considered by the June 1977 rating 
decision consisted of the veteran's service medical records. 
The rating decision noted, and a review of the record 
confirms, that the veteran's service medical records 
indicated that the veteran was treated for depression during 
service. At the time of the June 1977 rating decision, 
however, there was no diagnosis of a psychotic condition and 
the veteran's depression was considered situational, due to 
family issues. 

Based the evidence before it at the time, the RO issued the 
June 1977 rating decision which denied service connection for 
non-psychotic situational depression. The veteran was 
notified of that decision and of his appellate rights, but 
did not appeal the RO's June 1977 rating decision. 
Consequently, the June 1977 rating decision represents a 
final decision.

To the extent that the veteran alludes to a deficiency in the 
RO's statement of its findings, the requirement for a 
detailed statement of reasons and bases was not applicable at 
the time of the challenged rating decision. See argument, 
page 7; see, e.g., Natali v. Principi, 375 F.3d 1375 
(Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 
2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (In general 
for the proposition that because the law prior to the 
enactment of the Veterans' Benefits Amendments of 1989 did 
not require the RO to set forth in detail the factual bases 
for its decisions; nor provide in depth discussion of 
applicable law, the failure to do so was not clear and 
unmistakable legal error at the time of such decisions, and 
the rating board was presumed to have made the requisite 
findings under a presumption of validity.).

There are no facts currently before the Board, as they were 
known at the time, that were not before the adjudicators in 
1977 and it cannot be said that the law in effect at that 
time was not incorrectly applied; this is not, therefore, 
clear and unmistakable error. See Livesay, 15 Vet. App. at 
178-79. 

Entitlement to an effective date earlier than February 17, 
2004, for a grant of service connection for recurrent major 
depression with psychotic features (claimed as depression).

The effective date of an award of service connection will be 
(1) the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service or (2) the date of receipt 
of claim or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b)(2)(i) (2007).


If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board. See, e.g., 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. 
If the claimant does not initiate an appeal within one year, 
or if the claimant fails to perfect the appeal by filing a 
timely substantive appeal, or if the claimant initiates a 
timely appeal and the appeal is later withdrawn or denied, 
the disallowance becomes final. See 38 C.F.R. §§ 20.204, 
20.302, 20.1100, 20.1103. Any award based on a subsequently 
filed application for benefits can be made effective no 
earlier than the date of the new application. See 38 U.S.C.A. 
§§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

The veteran contends that entitlement to service connection 
for recurrent major depression with psychotic features 
(claimed as depression) should be effective earlier than 
February 17, 2004. Service connection for recurrent major 
depression with psychotic features (claimed as depression) 
was denied in a May 1992 rating decision. The veteran was 
informed of the rating decision, but he did not appeal. The 
unappealed May 1992 decision is final and may not be revised 
except on a showing of clear and unmistakable error (CUE). 
There has been no allegation that the prior decision of May 
1992 contained CUE, and it is a bar to an earlier effective 
date. 38 C.F.R. §§ 20.1100, 20.1104.

The veteran then filed an application to reopen a claim of 
entitlement to service connection in February 2004. In a June 
2005 rating decision, the RO granted service connection for 
recurrent major depression with psychotic features (claimed 
as depression) and assigned an effective date of February 17, 
2004, the date the veteran filed his claim to reopen.

Given the facts as applied to the applicable law, a grant of 
an earlier effective date is clearly not warranted. Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400. A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim. 38 C.F.R. § 3.160(e).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph, the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase. 38 C.F.R. 
§ 3.114(a).

Therefore, the proper effective date, based on the current 
evidence of record, is February 17, 2004, the date of the 
veteran's application to reopen his claim for service 
connection for recurrent major depression with psychotic 
features (claimed as depression). See generally Meeks v. 
West, 216 F.3d 1363 (Fed. Cir. June 27, 2000); Wamhoff v. 
Brown, 8 Vet.App. 517 (1996) (as to the assignment of 
effective dates for compensation).

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an increased evaluation for bilateral pes 
planus with callosities, currently evaluated as 30 percent 
disabling, is denied.

Entitlement to service connection for a low back condition as 
secondary to the service-connected disability of bilateral 
pes planus with callosities, is denied.

The June 30, 1977 rating decision was not clearly and 
unmistakably erroneous in denying service connection for 
service connection for non-psychotic situational depression, 
and the appeal is denied.

An effective date prior to February 17, 2004 for service 
connection for recurrent major depression with psychotic 
features (claimed as depression), is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


